— Application by Matthew J. Troy, a disbarred attorney and counselor-at-law, for reinstatement to the Bar of *354the State of New York and to have his name restored to the roll of attorneys and counselors-at-law.
The matter is referred to the Committee on Character and Fitness for the Second Judicial Department for investigation and report on (1) whether petitioner complied with this court’s order of disbarment and (2) whether he presently possesses the character and fitness requisite for an attorney and counselor-at-law.
The petitioner’s application will be held in abeyance pending the Committee’s report. Mollen, P. J., Lazer, Mangano, Thompson and Lawrence, JJ., concur.